Name: 2014/714/EU: Commission Implementing Decision of 13 October 2014 to withdraw from the Official Journal of the European Union the reference of harmonised standard ENÃ 1384:2012 Ã¢ Helmets for equestrian activitiesÃ¢ under Regulation (EU) No 1025/2012 of the EuropeanÃ Parliament and of the Council (notified under document C(2014) 7236)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  miscellaneous industries;  consumption;  organisation of work and working conditions
 Date Published: 2014-10-15

 15.10.2014 EN Official Journal of the European Union L 297/11 COMMISSION IMPLEMENTING DECISION of 13 October 2014 to withdraw from the Official Journal of the European Union the reference of harmonised standard EN 1384:2012 Helmets for equestrian activities under Regulation (EU) No 1025/2012 of the European Parliament and of the Council (notified under document C(2014) 7236) (2014/714/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 11 thereof, Whereas: (1) Where a national standard transposing a harmonised standard, the reference of which has been published in the Official Journal of the European Union, covers one or more essential health and safety requirements set out in Annex II to Council Directive 89/686/EEC (2), equipment built in accordance with this standard is presumed to meet the basic health and safety requirements concerned. (2) Pursuant to Article 6(1) of Directive 89/686/EEC, the Commission lodged a formal objection against the standard EN 1384:1996 Helmets for equestrian activities, harmonised under the Directive 89/686/EEC. The reference of the standard was first published in the OJ C 180 of 14.6.1997, plus the Amendment A1 published in the OJ C 190 of 10.8.2002. Meanwhile, a new version of the standard, EN 1384:2012, has been published by CEN and listed in the OJ C 395 of 20.12.2012; as from 30 April 2013, the presumption of conformity for the superseded standard EN 1384:1996 has expired. (3) The new version now is harmonised and confers presumption of conformity; however, the standard has not been substantially changed. As the deficiencies of the standard have not been remedied by the new version, the Commission updated the formal objection against the standard EN 1384:2012. (4) The formal objection is based on the failure of the standard which does not sufficiently cover the basic health and safety requirements referred to in Article 3 and laid down in Annex II to Directive 89/686/EEC and shows lower safety level compared to other helmet safety standards (such as the Snell standard or PAS 015 for equestrian helmets), in particular regarding shock absorption, penetration of the shell and helmet stability. Having examined standard EN 1384:2012 and after consulting experts, the Commission considers that particularly the following areas need improvement:  shock absorption: most of comparable standards use more than an anvil and have higher energy levels,  penetration of the shell: the drop height of the mass is only half of what is required in the Snell standard,  side stability: there are no requirements for side stability, i.e. to manufacture a helmet strong enough to resist high side forces,  area of protection: the temple areas need more consideration, and the ability to hear should not be affected,  field of vision: there are no requirements for the field of vision, to ensure a good visibility during horse riding,  helmet stability: a stability test as in PAS 015 could be included to ensure that the helmet is not able to move on the head during riding. (5) Taking into consideration the abovementioned safety aspects to be improved, the standard EN 1384:2012 is not able to provide presumption of conformity with the basic health and safety requirements of the Directive 89/686/EEC. As a consequence, the reference of the standard EN 1384:2012 should be withdrawn from the OJ. (6) Regulation (EU) No 1025/2012 became applicable on 1 January 2013. According to Article 26 of that Regulation Article 6(1) of Directive 89/686/EEC is deleted and references to the deleted provision shall be construed as reference to Article 11 of the Regulation. (7) The European standardisation organisations, the European stakeholder organisations receiving Union financing and the personal protective equipment working group were consulted. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 22 of Regulation (EU) No 1025/2012, HAS ADOPTED THIS DECISION: Article 1 The reference of the standard EN 1384:2012 Helmets for equestrian activities shall be withdrawn from the Official Journal of the European Union. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 October 2014. For the Commission Ferdinando NELLI FEROCI Member of the Commission (1) OJ L 316, 14.11.2012, p. 12. (2) Council Directive 89/686/EEC of 21 December 1989 on the approximation of the laws of the Member States relating to personal protective equipment (OJ L 399, 30.12.1989, p. 18).